Citation Nr: 1615240	
Decision Date: 04/14/16    Archive Date: 04/26/16

DOCKET NO.  13-20 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to an increased disability rating for posttraumatic stress disorder (PTSD) evaluated as 50 percent disabling prior to January 8, 2016, and 70 percent as of that date.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities prior to January 8, 2016.


REPRESENTATION

Appellant represented by:	James M. McElfresh, II, Agent


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

P. Wirth, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to February 1972.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  That decision denied a rating in excess of 50 percent for PTSD and entitlement to a TDIU.  In July 2013, the Veteran filed a timely Substantive Appeal (VA Form 9).  

In July 2014, the Veteran and his wife testified at a video conference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the claims file.

In April 2015, the Board remanded the Veteran's case for a VA examination and additional development.  Following that development, in a January 2016 rating decision, the RO increased the evaluation of PTSD to 70 percent, granted entitlement to a TDIU, and determined eligibility to Dependents' Educational Assistance had been established, all effective January 8, 2016.  However, as that award did not represent a total grant of benefits sought on appeal, the claim for an increased evaluation of PTSD and entitlement to a TDIU prior to January 8, 2016 remain before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

In a January 2016 letter, the Veteran's representative alleges that the Veteran is entitled to an earlier effective date for the grant of PTSD and states that "[t]he date entitlement arose is the date the veteran was discharged from military service regardless of when compensation was applied for."  The Veteran and his representative should be advised that if the Veteran wishes to challenge the September 2008 rating decision that granted service connection for PTSD and the effective date established, he may do so on the basis of there being clear and unmistakable error in that decision.  He must specifically allege the error made by the RO.  Such matter must be filed at the local RO.


FINDINGS OF FACT

1.  For the period prior to January 8, 2016, the Veteran's PTSD symptoms more nearly resulted in occupational and social impairment with reduced reliability and productivity; the Veteran was in school full time for two years with good attendance and successfully completed his program, worked part time, and maintained significant relationships.  

2.  For the entire period on appeal, the evidence does not show that the Veteran's PTSD was productive of total occupational and social impairment manifested by gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; or memory loss for names of close relatives, own occupation, or own name.  

3.  The Veteran's service-connected disabilities do not meet the schedular criteria for a TDIU for the period prior to January 8, 2016.

4.  The competent and probative evidence does not show that referral on an extraschedular basis for a TDIU is warranted for the period prior to January 8, 2016.

5.  The weight of the competent and probative evidence indicates that the impairment caused by the Veteran's service-connected disabilities do not render him unable to secure and follow a substantially-gainful occupation for the period prior to January 8, 2016.  



CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 50 percent for PTSD prior to January 8, 2016 have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.130 Diagnostic Code 9411 (2015).

2.  The criteria for a disability rating in excess of 70 percent for PTSD beginning January 8, 2016 have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.130 Diagnostic Code 9411 (2015).

3.  The criteria for a TDIU prior to January 8, 2016 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16, 4.19 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the Veteran's claims and what the evidence in the claims file shows, or fails to show, with respect to those claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

I.  VA'S DUTY TO NOTIFY AND ASSIST

Before addressing the merits of the Veteran's claims, the Board is required to ensure that VA has satisfied its duties to notify and assist the Veteran in substantiating his claims for VA benefits, as provided for by the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

In a December 2012 letter issued prior to the decision on appeal, the Veteran was provided with fully compliant VCAA notice.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  With respect to his claim for a higher rating, the letter advised the Veteran that the evidence must show that his service-connected disability has gotten worse.  The letter further advised the Veteran of how disability ratings and effective dates are assigned, and the type of evidence that impacts those determinations.  In addition, the letter advised the Veteran of what is needed to substantiate a claim for a TDIU, and what evidence he should submit to substantiate the claim.  

The record also reflects that VA has made efforts to assist the Veteran in the development of his claims.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, service personnel records, VA medical records, VA examination reports, VA vocational records, a letter from a Vet Center counselor, employment records, and the statements of the Veteran, his wife, B.B., and his representative.

In its April 2015 remand, the Board instructed the RO to contact the Veteran to request that he provide information concerning all medical providers who rendered treatment to him for PTSD since January 2013 and he provide information regarding all employers since May 2009, particularly the two employers alluded to by the Veteran's wife at the July 2014 Board hearing.  In June 2015, the RO sent a letter to the Veteran requesting the foregoing information.  

In July 2015, the Veteran responded that he had not received treatment from anyone other than the VA, and "nothing since January 2013."  The Veteran stated that his last employer was Synergy Pro Consulting, and he did not identify the two employers alluded to at the Board hearing.  However, he also stated that he and his wife had "been earning a little money working with a network marketing company selling health products."  In July 2015, the Veteran also submitted a statement from B.B., who is associated with the marketing company.

In August 2015, the RO sent a letter to the Veteran requesting that if he was employed by Print Finishing Specialist, Inc. or network marketing company to complete and return the enclosed Request for Employment Information (VA Form 21-4192).  The Veteran responded by submitting copies of his July 2015 letter and the statement of B.B.  

The RO was also instructed by the Board in the remand to obtain any additional information added to the Veteran's Vocational Rehabilitation and Employment folder, which was done, and to obtain a new VA examination, which was completed in January 2016 and is found to be adequate by the Board.  As such, the Board finds compliance with its April 2015 remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

During the period on appeal, the Veteran was provided with VA examinations in January 2013 and January 2016 to evaluate his PTSD.  The Board finds the examination reports collectively to be adequate for rating purposes, as the examiners reviewed the Veteran's VA medical records and/or claims file, interviewed the Veteran, was informed of and documented the relevant facts regarding the Veteran's medical history and current status, conducted a clinical evaluation, and described the current severity of the Veteran's PTSD in sufficient detail so that the Board's evaluation is an informed determination.  The opinions show that the examiners considered all relevant evidence of record, including the Veteran's statements.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

As previously noted, the Veteran and his wife were provided an opportunity to set forth their contentions during a hearing before the undersigned VLJ in July 14.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the court held that 38 C.F.R. § 3.103(c)(2) requires that the hearing officer explain the issues and suggest the submission of evidence that may have been overlooked.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), or identified any prejudice in the conduct of the Board hearing.  The hearing focused on the evidence necessary to substantiate the increased rating claim and claim for a TDIU.  The Veteran, through his testimony, demonstrated that he had either actual knowledge of the evidence necessary to substantiate his claims, or that a reasonable person could be expected to understand from the notice what was needed.  The Board notes that the Veteran and his wife testified to the past and current severity of his PTSD.  The VLJ asked relevant questions to draw out the evidence necessary to substantiate the Veteran's claims.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that any error in notice provided during the Veteran's hearing constitutes harmless error.  

As discussed above, the Board has carefully considered VA's duties to notify and assist, and finds that they have been met.  The Veteran has been provided with a meaningful opportunity to participate in the claims process and has been an active participant in it by providing evidence and testifying at the Board hearing.  Moreover, neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the increased rating claim; the Board also is unaware of any such evidence.  Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of these matters on the merits.  See Dingess, 19 Vet. App. 473 (2006); see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  The Board thus finds that all necessary development has been accomplished and appellate review may proceed.

II.  ENTITLEMENT TO AN INCREASED RATING FOR PTSD

A.  Governing Law and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  See 38 C.F.R. Part 4 (2015).  Ratings for service-connected disabilities are determined by comparing the Veteran's symptoms with criteria listed in VA's Rating Schedule, which is based, as far as practically can be determined, on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  Individual disabilities are assigned separate diagnostic codes.  38 C.F.R. § 4.27 (2015).  When a question arises as to which of two disability evaluations applies under a particular diagnostic code, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7 (2015).  Consideration must be given to increased evaluations under other potentially applicable diagnostic codes.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Reports of examination must be interpreted in light of the whole recorded history and reconciled into a consistent picture so that the current rating may accurately reflect the elements of disability.  38 C.F.R. § 4.2 (2015).  

Each disability must be considered from the point of view of the veteran working or seeking work.  Id.  Functional impairment is to be evaluated on the basis of lack of usefulness, and the effects of the disability upon the veteran's ordinary activities and conditions of daily life, including employment.  38 C.F.R. § 4.10 (2015); see Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 

A veteran may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  See Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods based on the facts found - a practice known as "staged" ratings.

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991).  Equal weight is not necessarily accorded to each piece of evidence contained in the record; not every item of evidence necessarily has the same probative value.  After careful consideration of the evidence, any reasonable doubt regarding the degree of disability is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2015).

In the present case, the Veteran contends that he is entitled to a higher disability rating for his PTSD.  Such disability has been rated under 38 C.F.R. § 4.130, Diagnostic Code 9411, as 50 percent disabling prior to January 8, 2016, and as 70 percent disabling as of that date.  

Under Diagnostic Code 9411, which is governed by a General Rating Formula for Mental Disorders, a 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and/or difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2015). 

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and/or inability to establish and maintain effective relationships.  Id. 

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and/or memory loss for names of close relatives, own occupation, or own name.  Id. 

The psychiatric symptoms listed in the above rating criteria are not exclusive, but are examples of typical symptoms for the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002) (symptoms recited in the rating schedule for mental disorders are to serve as examples of the type and degree of the symptoms and not an exhaustive list).  

Consideration is given to the frequency, severity, and duration of psychiatric symptoms; the length of remission; and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  See 38 C.F.R. § 4.126(a) (2015).  Furthermore, when evaluating the level of disability arising from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b) (2015).

One factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)).  

The DSM-IV provides examples of behavior corresponding to various GAF scores.  A GAF score of 71 to 80 indicates that if symptoms are present, they are transient and expectable reactions to psychosocial stressors; no more than slight impairment in social, occupational, or school functioning.  A GAF score of 61 to 70 indicates some mild symptomatology or some difficulty in social, occupational, or school functioning, but generally functioning pretty well, with some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect moderate symptoms or moderate difficulty in social, occupational, or school functioning.  Scores ranging from 41 to 50 reflect serious symptoms or any serious impairment in social, occupational, or school functioning.  Scores of 31 to 40 indicate some impairment in reality testing or communication or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood.  Scores of 21 to 30 reflect behavior that is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment or inability to function in almost all areas.  While the Rating Schedule does indicate that the rating agency must be familiar with the DSM-IV, it does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130 (2015).

Although GAF scores are important in evaluating mental disorders, the Board must consider all the pertinent evidence of record and set forth a decision based on the totality of the evidence in accordance with all applicable legal criteria.  Carpenter, 8 Vet. App. 240.  An assigned GAF score, like an examiner's assessment of the severity of a condition, is not dispositive of the percentage rating issue; rather, it must be considered in light of the actual symptoms of a psychiatric disorder (which provide the primary basis for the rating assigned).  See 38 C.F.R. § 4.126(a) (2015).  Accordingly, an examiner's classification of the level of psychiatric impairment, by word or by a GAF score, is to be considered, but is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment.  Id.; see also 38 C.F.R. § 4.126 (2015). 

The Board notes that the DSM-IV has been updated with the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders, Fifth Edition (DSM 5).  Effective August 4, 2014, VA issued an interim rule amending the portion of its Schedule for Rating Disabilities dealing with mental disorders and its adjudication regulations to refer to certain mental disorders in accordance with the DSM 5.  79 Fed. Reg. 45,093, 45,094 (Aug. 4, 2014).  The provisions of the interim final rule, adopted without change in the final rule, only apply, however, to applications for benefits that are received by VA or that are pending before the agency of original jurisdiction on or after August 4, 2014, and do not apply to claims that have been certified for appeal to the Board, even if those claims are subsequently remanded to the agency of original jurisdiction.  80 Fed. Reg. 14,308 (March 19, 2015).  The RO certified the Veteran's appeal to the Board in July 2013; therefore, the claim is governed by DSM-IV.

The Board notes that the use of the GAF scale has been abandoned in the DSM 5 because of, among other reasons, "its conceptual lack of clarity" and "questionable psychometrics in routine practice."  See DSM 5, p. 16 (2013).  In this case, however, the Veteran's claim is governed by DSM-IV, and DSM-IV was in use most of the time the medical entries of record were made.  Thus, the GAF scores assigned remain relevant for consideration in this appeal to the extent they are available.

B.  Background

On examination in February 2011, the Veteran reported being irritable and angry, with a very short fuse.  His memory and concentration were down.  Sleep was poor with bad dreams.  He was hypervigilant and had an increased startle response.  He reported his symptoms as severe and constant.  He did not have a history of violent behavior or suicide attempts.  He reported current relationships with his mother as "excellent" and with his wife as "good."  He also described a "good" relationship with his son and stepchildren.  He primarily worked in the garden and stayed home.  He used to "hang with buddies," but now was a loner.  He no longer liked to hunt and fish, love his grandchildren, or have hobbies.  The Veteran reported "there is no longer any fun in anything I used to do."  He reported that right after his military service he went to a trade school and got a certificate in electricity, and a certificate in sales and marketing from  Dixie College.  He had not worked for 20 months.  He stated that he was unemployed because the job market was terrible, a prison record made employment difficult, and his age.  He stated that his unemployment was not due primarily to the effects of his PTSD.

On mental status examination, the Veteran's orientation was normal, appearance and hygiene were appropriate, and behavior was appropriate; however, he had poor eye contact.  His affect and mood were normal.  Communication, speech, and concentration were within normal limits.  Panic attacks were present and occurred less than once per week.  There were signs of suspiciousness, but no delusions or hallucinations.  Obsessive-compulsive behavior was present and severe enough to interfere with routine activities.  For example, the Veteran insisted on making the bed and washing the dishes the same way every day.  Thought processes were appropriate.  He was able to understand direction and there was no slowness of thought.  Judgment was not impaired.  Abstract thinking was normal.  Memory was impaired to a moderate degree.  He had problems with retention of highly learned material and forgot to complete tasks.  For example, he "left the paint can open with the brush out yesterday."  Suicidal and homicidal ideation was absent.  

The examiner found the Veteran's PTSD symptoms caused occupational and social impairment with occasional decrease in work efficiency and intermittent inability to perform occupational tasks, although generally functioning satisfactory with routine behavior, self-care, and normal conversation.  The examiner assigned a GAF score of 45.  The examiner noted that the Veteran was unable to establish and maintain effective work/school and social relationships because "after 20 months [his] only relationship is with [his] wife."  The Veteran also found it hard to be a husband and father because of his PTSD.  The examiner determined that the Veteran did not appear to pose any threat of danger or injury to self or others.

A Vet Center counselor submitted a letter in July 2014 that states the Veteran began treatment at the facility in February 2011, but that he had no information available from that period.  The counselor first saw the Veteran in July 2012 and saw him in three individual sessions.  The Veteran also attended two monthly support groups.  In the five opportunities the counselor had to interact with the Veteran, he was responsive to questions but did not initiate conversations, tended to answer with clipped responses, and failed to make any comments in the group sessions.  The counselor stated that his interactions with the Veteran were too brief to gain any insight as to the nature and extent of his traumatic experiences.  Other than the Veteran's reports of reactive behavior, shame, emotional outbreaks, and avoidant behavior that the Veteran offered in the intake session, the counselor had nothing to formulate a baseline diagnosis.  The counselor closed the Veteran's file in January 2013 after the Veteran missed three appointments.

A December 2011 primary care screen was negative for depression.

An August 2012 primary care record shows the Veteran reported that he retired from painting in 2011 and was going to college now.  He denied problems with sleep.  For exercise, he gardened and walked daily.  It was noted that he liked gardening.  Review of systems was negative for depressed mood, anxiety, and anger outbursts.  His affect was "full range" and mood was pleasant.  He denied suicidal or homicidal thoughts, and auditory or visual hallucinations.  His judgment was intact.  A depression screen was negative.

At a January 2013 VA PTSD examination, the Veteran reported that he had been attending school full time for the past year.  He reported some difficulties with concentration that dated back to childhood, but he had maintained A and B grades and was able to function satisfactorily in the school setting.  He reported that socially he felt emotionally numb; however, he described his relationship with his wife as "for the most part pretty good."  They were married in 1991.  His relationship with his children was good when he saw them, but he did not get to see them often because only one lived nearby.  He had regular contact with his wife's sister and reported a positive relationship with her.  Once every few months he went to a work function, and he went out to dinner with his wife about once a month.  He attended church weekly and had some people who he spent time with at church.  He reported hobbies of gardening, fishing, and watching movies or sports.  The Veteran was independent with all basic activities of daily living.  

With respect to symptoms of PTSD, the examiner found recurrent and distressing recollections, recurrent distressing dreams, avoidance, feelings of detachment or estrangement from others, restricted range of affect, sense of a foreshortened future, chronic sleep difficulties, hypervigilance, and exaggerated startle response, and anxiety.  The examiner did not find symptoms of depression; suspiciousness; panic attacks; memory loss; speech impairment; difficulty understanding complex commands; impaired judgment, abstract thinking, or thought processes or communication; disturbances of motivation or mood; difficulty in establishing and maintaining effective work and social relationships or adapting to stressful circumstances; suicidal ideation; obsessional rituals that interfered with routine activities; impaired impulse control; spatial disorientation; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or other; neglect of personal appearance and hygiene; or disorientation to time or place.

With respect to employment, the Veteran reported being unemployed since 2010.  He was doing telemarketing and had worked for nine months, but was laid off for no apparent reason.  He reported that he had difficulties in work settings taking directions from others and leaving work due to arguments, but he had no additional occupational impairments.  He hoped to get a job working in an office and thought that, if he could work by himself and not around a lot of people, he would be okay.  He reported his primary barriers to employment as not taking direction well, being unable to sit for long, and going from one project to the next without much to show for it.  He had a hard time staying focused.  He reported being diagnosed with attention deficit disorder in 2007.

The examiner found the Veteran's PTSD symptoms caused occupational and social impairment with occasional decrease in work efficiency and intermittent inability to perform occupational tasks, although generally functioning satisfactorily with routine behavior, self-care, and normal conversation.  The examiner found the Veteran's "overall symptom picture [was] mild to moderate in intensity."  The examiner also found that the Veteran's PTSD did not render him unable to secure and maintain substantially gainful employment; although, the Veteran may not function well in an occupation where it was crowded or if he were under high levels of time pressure.  Otherwise, the examiner found there were no apparent limitations to the Veteran's employment secondary to PTSD.   A GAF score of 60 was assigned.  The Veteran was interviewed for approximately an hour and a half.  

Two days later in January 2013, the Veteran had a VA general medical examination.  The Veteran reported that his emotional state had been getting worse, especially the bad dreams.  His sleep was disrupted.  His anger was worsening.  At times, he became enraged and was "out of control."  He became enraged to the point of exhaustion and then just sat and wondered what he just did.  He could not focus on aborting behavior once it started.  He denied intention to harm himself and reported "I don't think I would ever hurt anyone."  His inability to stay on task was because his thoughts seemed to go to what he had to do next.  The Veteran was well dressed and groomed, and calm during the visit.  The examiner noted it was a short period of time to make any true judgment of general behavior.  

The examiner opined that the Veteran's PTSD may make it difficult for the Veteran to interact with others well and to stay on task.  The Veteran reported that he could not work in most settings; however, during the visit, the Veteran appeared as though he could emotionally interact well with others in an employment situation.  The Veteran denied having any physical impairment that would prevent him from doing some type of work.  The examiner found that it seemed reasonable that the Veteran would not be able to stay employed if he were to gain employment.  The examiner explained that "[i]f his symptoms are worsening, as he states, he or people around him may come in harm[']s way.  The description he gave when explaining his rage was somewhat disturbing."  The examiner stated that he would not suggest that the Veteran engage in traditional employment.  The examiner opined that the Veteran appears to be primarily limited due to PTSD at this time, but also noted significant impairment due to bilateral hearing loss with use of hearing aids.  

At his July 2014 Board hearing, the Veteran testified that he is angry all of the time about inconsequential things.  He gets such a rage inside of him that he uses very vulgar language and feels like a volcano that is about ready to erupt.  The anger is increasing dramatically.  The Veteran's wife testified that the Veteran has turned on her a couple of times in rage and that she had to quit her job because the Veteran "self-destructs."  She stated that the Veteran drives very carelessly and she thinks he is a harm to others sometimes because he is so enraged.  She also testified that the Veteran's forgetfulness has increased.  In addition, she testified that the Veteran is a hard worker and very friendly person, and that the last two jobs he was hired at were by friends who wanted to help him.

January 2014, August 2014, and June 2015 VA primary care records show the Veteran denied problems with sleep.  For exercise, he gardened and walked daily.  Review of systems was negative for depressed mood, anxiety, anger outbursts, suicidal thoughts, and homicidal thoughts.  In June 2015, a depression screen was negative.

The Veteran participated in VA's Vocational Rehabilitation and Employment (VR&E) program and attended Dixie Applied Technology College full time.  He received a certificate in office management in about May 2013.  Between June 2011 and April 2013, the Veteran was enrolled in 1487 hours of coursework, and attended 1363 hours.  His classes included computer skills and spreadsheets, math, and various business-related courses.  His schedules were varied.  Some semesters he attended classes from 9:00 a.m. to 3: 00 p.m. and others from 11:00 a.m. to 5:00 p.m., Mondays through Thursdays.  Other semesters his classes varied more.  

In June 2013, the Veteran brought in a worksheet he created to help him keep track of his sales contacts during the week.  In November 2014, the Veteran reported that he continued to work at his multi-level marketing job and was earning $600 to $700 per month.  He reported that he was enjoying the work.  In January 2015, the Veteran reported that he continued to do well as a sales agent.  He completed his move to his new home and was able to set up an office in his home.  In January 2015, the Veteran reported working part-time (about 20 hours per week) and earning about $800.00 per month.  The Veteran reported that he was not able to work for more than the hours he was working.  He reported he was doing very well and earned an all-expense paid trip for him and his wife to Cancun, Mexico because of his sales volume.  He reported that he now had two more individuals working under him and was enjoying the work very much.  

The Veteran was found to be "rehabilitated" in February 2015.  The closure statement provides that the Veteran was working part time as a sales agent.  Job duties of his position included doing presentations on company products, taking orders, and following up on the fulfillment of those orders. The work required extensive use of the computer and phone. The Veteran's service-connected conditions were determined to be moderate and did not present any problems in the performance of his current job duties.  The counselor writes that in her judgment, and with the Veteran's concurrence, his employment is considered to be suitable.  "The Veteran reports no difficulties performing his current duties.  The Veteran enjoys the work he is doing and feels quite certain that he can maintain his employment long-term."

In July 2015, a letter from B.B. was submitted in support of the Veteran's claim for increase.  B.B. provides leadership within the marketing company for which the Veteran and his wife work.  B.B. has known the Veteran and his wife just over four years and meets with them on a weekly basis in a professional capacity.  He has also spent time with them socially not infrequently.  B.B. states that the Veteran "manifests an overall lack of interest in goal setting.  He seems to take a backseat to life, and often seems reclusive.  He attempts to put on an air of self confidence, but in reality I would have to state he is a depressed individual and prefers to not socialize with others."

In a January 2016 VA examination, the Veteran reported panic attacks, flashbacks, which ruin a good part of his day, and waking up four or five times every night because of nightmares.  He gets an average of three hours of sleep a night.  He avoids being in crowded areas and going to mass gatherings.  When he does go shopping with his wife, he stands with his back to the wall watching everybody around him.  The Veteran sees the world as a bad and dangerous place, and has difficulty trusting people.  He struggles with extreme sadness, anger, blame, horror, and frustration, which results in a persistent negative emotional state.  The Veteran's wife stated that the Veteran's PTSD takes a heavy toll on their relationship.  The Veteran reported a loss of interest in activities in which he used to participate.  He is able to experience positive emotions of love and happiness because of his wife and gardening.  The Veteran struggles with extremely irritable behavior and frequent, severe, angry outbursts.  He does not want to hurt people, but knows that he could hurt somebody, and feels like he is ready to kill when he is having intense rage or anger.  During his outbursts, he has smashed buckets, broken rakes, and thrown stuff around, and starts cussing.  His problems concentrating are getting worse.  He is unable to multitask and has trouble finishing tasks.  He has short-term memory problems.  He is hypervigilant, always on guard, and has an exaggerated startle response.  The Veteran denied any current suicidal or homicidal ideation.  

On examination, the Veteran was dressed appropriately, showed adequate eye contact, and interacted appropriately.  There was no evidence of impairment of thought process or communication, or delusions or hallucinations.  He was not an imminent risk to safety of self or others.  He could maintain minimal personal hygiene and other basic activities of daily living.  He was oriented to person, place, and time.  There was no evidence of obsessive or ritualistic behavior.  Rate and flow of speech was normal.  His mood was dysphoric and he was tearful several times.  His impulse control, insight, and judgment were fair.

With respect to employment, the Veteran reported that he worked for Print Finishing Specialists for about a couple of months as a line laborer.  He was very isolative and withdrawn from other co-workers, and did not get along with them.  He does not remember why he quit, or if he was fired from, that job.  Then, he worked as a construction laborer at Grant MacKay Demolition from January 2007 to January 2008.  He had trouble getting along with other people and problems with angry outbursts and had to quit after getting into a fight with another employee.

Since October 2012, the Veteran and his wife have worked as part-time salesmen.  Together, they put in 20 hours per week and their income is $600.00 to $800.00 a month.  The Veteran puts in 10 hours a week, if that, and income due to him is only about $300.00 a month.  His wife helps him a lot.  

The Veteran reported the pressure of attending school was not as stressful and overwhelming as that of employment.  He did well in school as long as nobody "messed" with him and as long as he was "left alone."  As soon as he started to get "hassled," he got very angry and frustrated.

The examiner opined that the Veteran has the following occupational impairments due to his PTSD:  (1) severe difficulties with focus, attention, memory, and concentration, resulting in difficulty staying on task or completing tasks, due to sleep disturbances from PTSD nightmares and flashbacks; (2) severe sleep disturbances due to PTSD nightmares resulting in disabling fatigue/exhaustion during the day; (3) difficulty taking instructions from "rude" authority figures and trouble getting along with other people, co-workers, and supervisors; (4) severe immediate angry outbursts with minimal tolerance for stress, with inability to understand the consequences of going into rages; (5) frequent severe panic attacks requiring frequent breaks from work; and (6) persistent negative emotional state resulting in decreased productivity in work settings.   

The examiner noted the conflicting opinions in the January 2013 VA PTSD examination and general medical examination.  The examiner then concluded that, based on the above findings, the overall evidence of record overwhelmingly supports the finding that the Veteran is rendered unable to secure and maintain substantially gainful employment due to his PTSD and is able to maintain only marginal employment at this time.  The examiner found further that the Veteran is unable to function adequately, even in a loosely-supervised work setting requiring little or no social interaction.

C.  Analysis

Having carefully considered the Veteran's contentions in light of the evidence of record and applicable law, the Board finds that the currently assigned 50 percent disabling rating prior to January 8, 2016, and 70 percent rating as of that date appropriately approximates the Veteran's degree of disability for the applicable periods.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 4.130 (2015).  

Period Prior to January 8, 2016

For the period on appeal prior to January 8, 2016, the collective evidence does not show that the Veteran had occupational and social impairment in most areas, such as work, school, family relations, judgment, thinking, or mood sufficient to warrant a disability rating of 70 percent.  As discussed above, the Veteran was in school full time for two years with good attendance and he successfully completed his program.  Thus, the Veteran exhibited adequate concentration and the ability to be at the appropriate place on time, complete tasks, follow instructions, be adaptable, and interact with others.  Starting in 2012, the Veteran was also working part time.  He told his VR&E counselor that he was doing well at the job, enjoyed it, was supervising two people under him, and felt he could maintain his job long term.

The Veteran had been married since 1991 and had a good relationship with his wife.  He also had an excellent relationship with his mother while she was alive, and had a good relationship with his wife's sister.  Although the Veteran avoided crowed places, he went to church weekly and interacted with some people there, occasionally went to work functions, went out to eat with his wife about monthly, and was able to go to stores.  He also was outside to walk daily and garden.  The Veteran moved to a new home without effort and, thus, was able to adapt to changes in what can be a stressful circumstance.  

The evidence shows that the Veteran did not exhibit suicidal ideation; speech that was intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; hallucinations or delusions; impaired thoughts or judgment; or difficulty in adapting to stressful circumstances.  The evidence also consistently shows that the Veteran was oriented in all spheres, clean and appropriately groomed and dressed, and had affect appropriate to the situation.

The Board acknowledges that the Veteran and his wife reported that the Veteran exhibited anger and rage, and that the January 2014 VA general medical examiner found the Veteran's description of his rage to be somewhat disturbing.  Despite the reports of rage, it appears that the Veteran was able to control his impulses in public.  There are no reports of disruptive behavior or anger in connection with the Veteran's more than two years of school.  In the three years the VR&E counselors worked with the Veteran, there are no reports of inappropriate behavior or anger.  While B.B. described the Veteran as reclusive, he did not report incidents of anger during the four years he interacted with the Veteran on a weekly professional basis and in social situations.  In addition, the Veteran denied anger outbursts at primary care visits in August 2012, January 2014, August 2014, and June 2015.

It is unclear as to why the Veteran did not report significant anger and rage to the psychiatrist during his one and a half hour PTSD examination in January 2014, but then reported it at the general medical examination, which the examiner noted was a short period of time to make any true judgment of general behavior.  The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, his or her knowledge and skill in analyzing the data, and his or her medical conclusion.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  The Board finds the opinion of the January 2014 psychiatrist who found the Veteran's overall symptom picture was mild to moderate in intensity with a GAF score of 60 to be more probative than the opinions of the general medical examiner, who lacks specialized training in the field of psychiatry and only had a short interaction with the Veteran.  

The Board also acknowledges that the February 2011 VA examiner found obsessive-compulsive behavior was present and severe enough to interfere with routine activities.  While obsessive-compulsive behavior may have been present at that time, the record evidence as a whole shows that it was minor.  It did not preclude the Veteran from going to school for more than two years or from working.  Moreover, the January 2013 VA examiner did not find obsessional rituals that interfered with routine activities.  Thus, the Board does not find that these symptoms are the severity, frequency, and duration as contemplated in a higher rating. 

In reaching the above determinations, the Veteran's own assertions and his wife's, representative's, and B.B.'s lay statements have been considered.  However, the Board finds that the lay assertions made in support of the Veteran's claim for a higher rating are not entitled to more weight than the objective findings rendered by trained medical professionals in evaluating the Veteran's PTSD symptoms.  See 38 C.F.R. § 3.159(a)(1) (2015).   In both the February 2011 and January 2013 PTSD examinations, the examiners found that the Veteran's PTSD symptoms caused occupational and social impairment with occasional decrease in work efficiency and intermittent inability to perform occupational tasks, although generally functioning satisfactorily with routine behavior, self-care, and normal conversation, which corresponds to a 30 percent rating under VA's Rating Schedule.  

Functional impairment is to be evaluated on the basis of lack of usefulness, and the effects of the disability upon the veteran's ordinary activities and conditions of daily life, including employment.  38 C.F.R. § 4.10 (2015).  The objective evidence shows that the Veteran was fulfilling his ordinary activities of going to school and work, and maintaining social interactions.  As such, the persuasive evidence indicates that the Veteran's PTSD symptoms are consistent with the assigned 50 percent rating prior to January 8, 2016, and an earlier effective date for the assignment of a 70 percent disability rating is not warranted.
 
100 Percent Rating During the Entire Appeal Period

For the entire period on appeal, the evidence does not show that the Veteran's PTSD was productive of total occupational and social impairment that would warrant a 100 percent disability rating.  The evidence consistently shows that the Veteran's symptoms were not manifested by gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; or memory loss for names of close relatives, own occupation, or own name.  The Veteran has consistently been found to have no evidence of impairment of thought or communication, and his speech has been consistently logical and coherent.  The Veteran has always been neat, clean, and appropriately dressed.  The Veteran was found to have short-term memory impairment only.  

Total social impairment has not been shown in that the Veteran maintains good relationships with his wife and her sister, attends church weekly and interacts with people there, attended school, interacts with people through his work by making presentations and talking with people on the telephone, attends an occasional work function, and meets with B.B. weekly.  The Veteran is also able to venture outside of his home to walk daily, garden, shop, and go out to eat occasionally.  The January 2016 VA examiner found the Veteran is able to experience positive emotions of love and happiness because of his wife and gardening.  

The Board finds that total occupational impairment also has not been shown in the present case.  The Board acknowledges that at the January 2016 VA examination it was reported that the Veteran only works about 10 hours a week and has a lot of help from his wife.  The Board notes that there is conflicting evidence of record regarding the Veteran's work.  In January 2015, the Veteran reported to the VR&E counselor that he was working part-time (about 20 hours per week), earning about $800.00 per month, doing very well and earned an all-expense paid trip to Cancun because of his sales volume, and was enjoying the work very much.  In February 2015, the Veteran reported that he felt quite certain that he could maintain his employment long term.  The Board finds these statements the Veteran made during the course of his participation in the VR&E program to be highly probative.  See generally White v. Illinois, 502 U.S. 346, 356, 112 S.Ct. 736, 742, 116 L.Ed.2d 848 (1992) ("statements made in the course of receiving medical care . . . are made in contexts that provide substantial guarantees of their trustworthiness.").  

The Board acknowledges that the Veteran was granted entitlement to a TDIU from January 8, 2016 and that the January 2016 VA examiner found the Veteran had significant occupational impairments due to his PTSD.  However, the laws and regulations pertaining to entitlement to a TDIU and a 100 percent disability rating are different.  In addition to total occupational impairment, there must be shown total social impairment.  For reasons discussed above, total social impairment is not persuasively shown.  

In sum, the Board realizes that the symptoms noted in the rating criteria are not intended to be an exhaustive list, but are examples of the types and severity of symptoms that indicate a certain level of disability.  Thus, the Board finds that based on the overall record evidence, including the lay statements of the Veteran, his wife, his representative, and B.B., the effects of the Veteran's PTSD symptoms were not described to be of a type, frequency, and severity that are in accord with the level of impairment contemplated by the criteria for schedular ratings higher than 50 percent for the period prior to January 8, 2016, or higher than 70 percent as of that date.  

In reaching the conclusions above, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

D.  Other Considerations

The Board concludes that the symptomatology noted in the medical and lay evidence has been adequately addressed by the evaluations assigned and do not more nearly approximate the criteria for higher evaluations at the relevant periods on appeal.  See 38 C.F.R. § 4.130, Diagnostic Code 9411 (2015); see also Fenderson, 12 Vet. App. 119 (1999). 

However, the Board has considered whether the Veteran's PTSD symptoms presented an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards, such that referral to the appropriate officials for consideration of extraschedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2015); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009); Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  

To make this threshold determination, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  Thun, 22 Vet. App. at 115.

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected PTSD with the established criteria found in the rating schedule.  As discussed in detail previously, the Veteran's symptomatology is fully addressed by the rating criteria under which such disability is rated.  Additionally, as seen above, the Board has taken into consideration those symptoms which are not explicitly listed as examples under Diagnostic Code 9411; therefore, there are no additional symptoms that are not addressed by the rating schedule or that have not been considered by the Board in assigning the appropriate rating.  The Veteran also has not described any exceptional or unusual features of his PTSD, and there is no objective evidence that any manifestations are unusual or exceptional.  Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology for his service-connected disability.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  Consequently, the Board concludes that referral of this case for consideration of an extraschedular rating is not warranted.  Id. at 115-16; Bagwell v. Brown, 9 Vet. App. at 338-39; Floyd v. Brown, 9 Vet. App. 88, 96 (1996).

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.


III.  ENTITLEMENT TO A TDIU

In order to establish service connection for a TDIU, there must be impairment so severe that it is impossible for the average person to follow a substantially-gainful occupation.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).  Consideration may be given to the veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his or her age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2015).

When the veteran's schedular rating is less than total, a total rating based upon unemployability may nonetheless be assigned.  If there is only one service-connected disability, it must be rated at 60 percent or more.  If there are two or more service-connected disabilities, at least one must be rated at 40 percent or more and the combined rating must be at least 70 percent.  See 38 C.F.R. § 4.16(a) (2015).  A total disability rating also may be assigned on an extraschedular basis, pursuant to the procedures set forth in 38 C.F.R. § 4.16(b), for veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in section 4.16(a). 

For a veteran to prevail on a claim for a TDIU, the sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough.  The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  See 38 C.F.R. 4.16(a) (2014); Van Hoose v. Brown, 4 Vet. App. 361 (1993).

Marginal employment cannot be considered substantially-gainful employment.  Generally, marginal employment exists when a veteran's earned annual income does not exceed the Federal poverty threshold for one person.  38 C.F.R. § 4.16(a) (2015).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

During the pendency of the Veteran's claim, which was received in January 2012, and prior to January 8, 2016, service connection has been in effect for PTSD, evaluated as 50 percent disabling; tinnitus, evaluated as 10 percent disabling; and bilateral hearing loss, evaluated as 0 percent disabling.  The Veteran's combined disability rating during the pendency of his claim at issue is 60 percent.  Therefore, the Board finds that the Veteran's service-connected disabilities do not meet the schedular criteria for a TDIU prior to January 8, 2016.  38 C.F.R. § 4.16(a) (2015). 

Although the schedular criteria for a TDIU are not met prior to January 8, 2016, it is the policy of VA that all veterans who are unable to secure and follow a substantially-gainful occupation by reason of a service-connected disability shall be rated totally disabled.  38 C.F.R. § 4.16(b)(2015).  Thus, if a veteran fails to meet the rating enunciated in 38 C.F.R. § 4.16(a), as here, an extraschedular rating is for consideration where the veteran is unemployable due to service-connected disability.  38 C.F.R. § 4.16(b) (2015).  Therefore, the Board must evaluate whether there are circumstances in the Veteran's case, apart from any nonservice-connected condition and advancing age, which would justify a TDIU on an extraschedular basis for the period prior to January 8, 2016.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  However, as will be discussed below, the evidence does not show that the Veteran is unemployable due to his service-connected disabilities; therefore, the Board finds that referral on an extraschedular basis for a TDIU is not warranted in the present case.

In addition to the recent education discussed above, the Veteran's VR&E file shows that the Veteran attended Utah Technical College and received a certificate in electricity in 1982, and appears to have earned an associate's degree from Dixie College in business management in 1997 and 1998.  The Veteran took 49 credit hours and had a grade point average of 3.423.  The Veteran reported on his application for a TDIU that he also became a certified "flagger" in 2007.  See January 2012 Veteran's Application for Increased Compensation Based on Unemployability (VA Form 21-8940).
To summarize the Veteran's more recent prior employment, the Veteran was a laborer for Grant MacKay Demolition working an average of 38 hours a week from January 2007 to January 2008.  The reason for termination was that the Veteran moved to S.G.  See August 2010 Request for Employment Information in Connection with Claim for Disability Benefits (VA Form 21-4192).  Then, he worked production part time at Print Finishing Specialist, Inc. from April 2008 to June 2008.  The reason for termination was that the Veteran moved.  See August 2010 VA Form 21-4192.  Next, he worked 35 to 40 hours weekly in sales for Synergy Pro Consulting from August 2009 to May 2009.  No termination reason is given.  See September 2010 VA Form 21-4192.  The Veteran has reported that he was a telemarketer performing grant counseling at Synergy Pro Consulting.  See January 2012 VA Form 21-8940; January 2013 VA PTSD examination.  An August 2012 primary care record shows the Veteran reported that he retired from painting in 2011.  At the July 2014 Board hearing, the Veteran's wife testified that at his last two jobs the Veteran was hired by friends who wanted to help him.  The Veteran did not identify those jobs. 

After careful consideration of the evidence set forth above and in the discussion of the increased rating claim, the Board finds that the weight of the competent and probative evidence indicates that the Veteran's PTSD did not prevent him from securing and following substantially-gainful employment prior to January 8, 2016.  The Board notes that the Veteran has never contended that his service-connected tinnitus or bilateral hearing loss render him unable to work; therefore, the Board will limit its analysis to the Veteran's service-connected PTSD.  The Board notes that no examiner has opined that the Veteran's service-connected tinnitus or bilateral hearing loss render him unable to work.  

As already discussed, the evidence of record shows that the Veteran was unemployed prior to attending Dixie Applied Technology College full time.  The Veteran acknowledges that he "functioned well in the school environment," because as long as he did his work no one messed with him.  See July 2015 Statement from the Veteran.  The Veteran completed school in about May 2013.  The Board finds it highly significant that the Veteran successfully completed a two-year, full-time course of study.  At issue here is whether the Veteran is capable of performing the acts required by employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  The acts necessary to be successful at school are equally applicable to being successful at work.  The Veteran's school success shows he exhibited adequate concentration and the ability to be at the appropriate place on time, complete tasks, meet deadlines, follow instructions, be adaptable, and interact with others.  Thus, the Veteran is capable of performing the acts required by employment.  

The evidence of record also shows that the Veteran began working part time in 2012.  In January 2015, the Veteran reported to the VR&E counselor that he was working part-time (about 20 hours per week), earning about $800.00 per month, doing very well and earned an all-expense paid trip to Cancun because of his sales volume, and was enjoying the work very much.  The Veteran also reported that he had two people working under him.  In February 2015, the Veteran reported that he felt quite certain that he could maintain his employment long term.  As noted above, the Board finds these statements to be highly probative.  See generally White v. Illinois, 502 U.S. 346, 356, 112 S.Ct. 736, 742, 116 L.Ed.2d 848 (1992).  The Board also finds it highly probative that the VR&E counselor, who has significant training and expertise in assessing the vocational abilities of veterans, determined in February 2015 that the Veteran's service-connected conditions were moderate and did not present any problems in the performance of the Veteran's current job duties.

The evidence does not credibly show that the Veteran cannot perform the acts required by employment due to his service-connected PTSD.  The evidence shows that the Veteran has an associate's degree in business and the recent certificate in office management, which are very relevant to the Veteran's current telemarketing job.  He previously worked as a telemarketer and has been working as a telemarketer for four years on a part-time basis.  Thus, he has a significant amount of experience working in an office setting, has knowledge of standard office operating procedures, operates a computer well, is able to operate other office equipment, is able to communicate fully, and has no mobility issues.  The evidence also does not show that the Veteran has any significant issues comprehending.

The Board acknowledges that the Veteran has reported issues of anger and rage.  However, the Board discussed above that these issues did not appear to surface when he was in school or in public.  Even the January 2016 VA examiner who found the Veteran to be significantly impaired, found the Veteran's impulse control was fair and that he was not an imminent risk to the safety of others.  Moreover, the Veteran's wife testified at the Board hearing that the Veteran is a very friendly person.  

The Board notes that at the February 2011 VA examination the Veteran reported that he was unemployed because the job market was terrible, having a prison record made employment difficult, and of his age.  He stated that his unemployment was not due primarily to the effects of his PTSD.  At his January 2013 VA examination, the Veteran reported that he hoped to get a job working in an office and thought that, if he could work by himself and not around a lot of people, he would be okay.  He reported his primary barriers to employment as not taking direction well, he could not sit for long, and that he goes from one project to the next.  The Veteran's current telemarketing position allows him to work at home on a flexible schedule, take breaks as needed, not to have any direct supervisors, and to interact with the public mainly by telephone.  In connection with the VR&E program, the Veteran brought in a worksheet he created to help him keep track of his sales contacts during the week.  Thus, the Veteran is capable of creating ways to stay focused and on task.  The Veteran appears to be very well-suited for his telemarketing job.   

The Board acknowledges that the January 2016 VA examiner found the overall evidence of record overwhelmingly supports the finding that the Veteran is rendered unable to secure and maintain substantially gainful employment due to his PTSD and is able to maintain only marginal employment at this time.  However, the ultimate question of whether a veteran is capable of substantially gainful employment is not a medical one; that determination is for the adjudicator.  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).

For the reasons discussed above, the Board finds that the preponderance of the evidence is against the claim for a TDIU prior to January 8, 2019.  Consequently, the claim must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).  In addition, as the Board has found that the Veteran is capable of performing the acts required in securing and following a substantially-gainful occupation, referral on an extraschedular basis for a TDIU is not warranted for the period prior to prior to January 8, 2019.


ORDER

A disability rating in excess of 50 percent for PTSD prior to January 8, 2016 is denied.

A disability rating in excess of 70 percent for PTSD beginning January 8, 2016 is denied.

Entitlement to a TDIU prior to January 8, 2016 is denied.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


